Citation Nr: 1644271	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-22 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma and bronchitis, to include as secondary to service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 2004 to August 2004; March 2005 to May 2005; December 2008 to January 2009; March 2010 to April 2010; September 2010 to November 2010; November 2013 to February 2014; and from February 2016 to April 2016.  The Veteran also served in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This case was previously before the Board in May 2015.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a June 2012 VA examination report, the examiner opined that the Veteran's asthma and bronchitis were not caused by or a result of allergic rhinitis incurred during the Veteran's military service.  In the June 2013 VA examination report, the examiner opined that the Veteran's claimed respiratory condition was not caused by or the result of a specific illness, injury, or event that occurred during his active service, and was not secondary to his service-connected allergic rhinitis.  In the September 2015 VA addendum opinion, the examiner reported that there was no reason or justification, based on sound medical principles, to alter the opinion that was already given in the June 2013 VA examination report.  The Board notes that none of these opinions addressed whether the Veteran's respiratory condition was aggravated by his service-connected allergic rhinitis.  A new VA examination is necessary to determine if the Veteran's respiratory condition was chronically aggravated by his service-connected allergic rhinitis beyond its natural progression.

Additionally, the Board notes that the most recent service treatment records in the claims file only go to June 2015.  On remand, the RO must obtain and associate all treatment records from June 2015 to present, to include the Veteran's most recent active duty service from February 27, 2016 to April 17, 2016.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his respiratory disability, to include asthma and bronchitis.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his attorney an opportunity to respond.

2. After the above has been completed, schedule the Veteran for an appropriate examination for his respiratory disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability on his ordinary activities, if any.  

The examiner is asked to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current respiratory disability was chronically aggravated by the Veteran's service-connected rhinitis.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

3. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




